UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Abritto Divine Pla’ El,                                                11/16/2018

                                 Plaintiff,
                                                             1:17-cv-08849 (SDA)
                    -against-
                                                             OPINION AND ORDER
 Jonathan Smith, et al.,

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE.

                                        INTRODUCTION

       Pro se Plaintiff Abritto D. Pla’ El (“Plaintiff”) brings this action pursuant to the Labor

Management Reporting and Disclosure Act, 29 U.S.C. § 411 et seq. (“LMRDA”) against New York

Metro Area Postal Union, APWU, AFL-CIO (“NYUMAPU” or “the Union”), NYMAPU President

Jonathan Smith (“Smith”), NYMAPU Executive Vice President Tiffany Foster (“Foster”), NYMAPU

Director of Industrial Relations Daniel Zachman, Jr. (“Zachman”) and NYMAPU Secretary-

Treasurer Sharon Tyrrell (“Tyrrell”). Plaintiff alleges that Defendants violated his right to due

process under Section 101(a)(5) of the LMRDA by unlawfully expelling him from the Union. (Am.

Compl., dated January 2, 2018, ECF No. 7.) Defendants moved to dismiss or for summary

judgment, contending, among other things, that Plaintiff’s claims are time-barred. For the

reasons set forth below, Defendants’ motion is GRANTED.

                                         BACKGROUND

       Plaintiff began working for the United States Postal Service (“USPS”) in January 1991. (Am.

Compl. at 6.) From March 1991 until 1998, Plaintiff served as a Shop Steward of the New York

Metro Local 10. (Id. at 7.) In 1998, Plaintiff became a part-time Assistant Director of the
Maintenance Division for the Union. (Id.) In 2003, Plaintiff was promoted to a full-time “Director

of Organization” and held that position until 2012. (Id. at 9.) In 2012, Plaintiff returned to the

USPS as a maintenance employee. (Id. at 10.) In September 2012, Defendant Smith filed internal

charges against Plaintiff and four other Union members alleging, among other things, that they

engaged in theft or conversion of Union property. (Ex. A to Decl. of Julian Gonzalez, dated April

12, 2018 (“Gonzalez Decl.”), ECF No. 25-1.) Ultimately, an internal “Trial Board” recommended

that Plaintiff be expelled from the Union and the Union membership voted to uphold that

recommendation during a general membership meeting on October 16, 2013. (Gonzalez Decl. Ex.

I, ECF No. 25-9.)

       On October 28, 2013, Defendant Tyrrell mailed Plaintiff a letter informing him of the

Union’s decision and explaining his right to appeal the decision to the national union within thirty

days. (Id.) On October 30, 2013, Tyrrell met with Plaintiff at the Union’s office and provided him

with a copy of the October 28, 2013 letter as well as the Trial Board’s report. (Declaration of

Sharon Tyrrell, dated October 30, 2018 (“Tyrrell Decl.”), ECF No. 36-1.) Plaintiff then signed a

letter acknowledging receipt of these documents. (Tyrrell Decl. Ex. A, ECF No. 36-2.) Thereafter,

the USPS continued to deduct Union dues from Plaintiff’s paychecks until on or about June 30,

2017. (Am. Compl. at 15.)

                                     PROCEDURAL HISTORY

       Plaintiff filed his initial Complaint on October 31, 2017 (ECF No. 1) and an Amended

Complaint on January 2, 2018. (ECF No. 7.) Defendants filed their motion to dismiss on April 12,

2018. (See Notice of Mot., ECF No. 24.) On May 15, 2018, Plaintiff filed an opposition (ECF No.

29) and Defendants filed their reply on May 25, 2018. (ECF No. 31.) On June 26, 2018, the Court



                                                 2
notified the parties that, as to the limited issue of the applicable statute of limitations, the Court

would convert Defendants’ motion to a motion for summary judgment. (Order, ECF No. 33.) In

particular, the Court notified Plaintiff that “the determination of the Defendants’ statute of

limitation defense may be dispositive and result in the dismissal of Plaintiff’s claims” and that the

Court was prepared to decide the case without a trial. (Id.) The Court gave Plaintiff additional

time to submit “an evidentiary basis for his allegation that he was expelled from the New York

Metro Local 10 American Postal Workers’ Union on June 30, 2017[.]” (Id.) On July 25, 2018,

Plaintiff filed a Memorandum of Law in Opposition to Motion for Summary Judgment with

exhibits. (ECF No. 34.) On October 30, 2018, Defendants sought leave to file an additional

declaration, which the Court granted on November 1, 2018, following a hearing on Defendants’

motion. (See Hr’g Tr., ECF No. 39; Order, ECF No. 37.)

                                            DISCUSSION

       As indicated in the notice provided to Plaintiff (see ECF No. 33), the Court will consider

Defendants’ converted motion under the standards for summary judgment as to the limited issue

of the applicable statute of limitations. See Bennett, 2013 WL 1798001, at *3 (finding similar

notice to a pro se plaintiff sufficient for converting a motion to dismiss into a motion for summary

judgment) (citing Hernandez v. Coffey, 582 F.3d 303, 308 n.2 (2d Cir.2009)). Thus, in deciding the

motion, the Court considers certain documents outside of the Amended Complaint, but only

those documents that bear on the date that Plaintiff was expelled from the Union.

I.     Rule 56 Standard

       The Court may grant a motion for summary judgment if the pleadings, discovery materials

before the Court and any affidavits show there is no genuine issue as to any material fact and it



                                                  3
is clear the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(c);

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In deciding a motion for summary judgment,

the Court “is not to resolve disputed issues of fact but to assess whether there are any factual

issues to be tried.” Wilson v. Nw. Mut. Ins. Co., 625 F.3d 54, 60 (2d Cir. 2010) (citation omitted).

       On summary judgment, the Court construes the facts, resolves all ambiguities, and draws

all permissible factual inferences in favor of the non-moving party. See Dallas Aerospace, Inc. CIS

Air Corp., 352 F.3d 775, 780 (2d Cir. 2003). It is the moving party’s burden to establish the absence

of any genuine issue of material fact. See Zalaski v. City of Bridgeport Police Dep’t, 613 F.3d 336,

340 (2d Cir. 2010). A fact is material when it “might affect the outcome of the suit under the

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a

material fact is “genuine” if there is sufficient evidence upon which “a reasonable jury could

return a verdict for the nonmoving party.” Id. However, a party may not create a genuine issue

of material fact by presenting contradictory or unsupported statements. See Securities &

Exchange Comm’n v. Research Automation Corp., 585 F.2d 31, 33 (2d Cir. 1978). Nor may he rest

on the “mere allegations or denials” contained in his pleadings. Goenaga v. March of Dimes Birth

Defects Found., 51 F.3d 14, 18 (2d Cir. 1995).

       Further, because Plaintiff is pro se, the Court must construe his submissions liberally and

interpret them “to raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (per curiam) (quoting Pabon v. Wright, 459 F.3d 241,

248 (2d Cir. 2006)). “Nevertheless, pro se plaintiffs are not excused from the normal rules of

summary judgment, and a pro se party’s bald assertion, unsupported by evidence, is not sufficient

to overcome a motion for summary judgment.” Bennett v. Wesley, No. 11-CV-08715 (JMF), 2013



                                                 4
WL 1798001, at *3 (S.D.N.Y. Apr. 29, 2013) (citing Ortiz v. McBride, 323 F.3d 191, 194 (2d Cir.

2003)).

II.       Statute of Limitations

          The LMRDA does not include a limitations period. Thus, the limitations period applied to

LMRDA claims is adopted from the most closely analogous state law statute of limitations. See

Reed v. United Transp. Union, 488 U.S. 319, 323 (1989). Courts in this Circuit apply New York’s

three-year limitations period for personal injury actions to LMRDA claims under Section 101(a)(5)

and other subsections of Title I, known as the Bill of Rights of Members of Labor Organizations.

See Da Costa v. Union Local 306, No. 08-CV-02470 (PAC) (FM), 2009 WL 3076077, at *7 (S.D.N.Y.

Sept. 25, 2009) (citing Gvozdenovic v. United Airlines, Inc., 933 F.2d 1100, 1107 (2d Cir. 1991));

see also Gilmore v. Local 295, Int'l Bhd. of Teamsters, Chauffeurs, Warehousemen & Helpers of

Am., 798 F. Supp. 1030, 1040 (S.D.N.Y. 1992) (“Union violations of the expressive rights

guaranteed by the LMRDA are governed by applicable state statutes of limitations for personal

injury actions.”), aff'd sub nom., 23 F.3d 396 (2d Cir. 1994); N.Y. C.P.L.R. § 214 (McKinney’s) (the

statute of limitations for personal injury actions in New York is three years).

          While the limitations period is determined by borrowing from state law, federal law

governs the date the claim accrues. Cf. Eagleston v. Guido, 41 F.3d 865, 871 (2d Cir. 1994)

(discussing accrual of claim under 42 U.SC. § 1983). “A cause of action ordinarily accrues when

the plaintiff could first have successfully maintained a suit based on that cause of action.” Santos

v. Dist. Council of New York City & Vicinity of United Bhd. of Carpenters & Joiners of Am., AFL-CIO,

619 F.2d 963, 968-69 (2d Cir. 1980) (internal quotation omitted).




                                                 5
       The LMRDA itself states that a member may be “required to exhaust reasonable hearing

procedures (but not to exceed a four-month lapse of time) within [an] organization, before

instituting legal or administrative proceedings against such organization or any officer thereof.”

29 U.S.C.A. § 411(a)(4). However, this provision acts to toll the statute of limitations only when a

plaintiff “takes advantage of the union’s administrative hearing procedures.” Da Costa, 2009 WL

3076077, at *7 (citing Legutko v. Local 816, Int'l Bhd. of Teamsters, 853 F.2d 1046, 1053-55 (2d

Cir. 1988)). In similar cases involving union members challenging union disciplinary action

pursuant to the LMRDA, courts have found that the claim accrues when the union member

receives notice of a final decision by the union. See Rodonich v. House Wreckers Union Local 95

of Laborers' Int'l Union, 817 F.2d 967, 977 n.2 (2d Cir. 1987) (LMRDA cause of action accrued

when union member received national union’s decision affirming disciplinary action taken by

local union); see also Gates v. Local Union No. 14 of Int'l Union of Operating Engineers, AFL-CIO,

No. 85-CV03760, 1988 WL 1953, at *4 (E.D.N.Y. Dec. 29, 1987) (LMRDA cause of action based

upon plaintiff’s expulsion from union accrued on receipt of the union’s decision denying further

appeal).

III.   Analysis

       Plaintiff alleges that he was expelled from the Union on June 30, 2017, the date that the

USPS stopped withholding dues from his paycheck. (Am. Compl. at 3, 15; Hr’g Tr. at 10-11.) In

support of this position, Plaintiff argues that he was not denied any privilege of Union

membership until June 30, 2017, and therefore believed that he was still a member until that

date. (Hr’g Tr. at 10-11.) However, Defendants have submitted a letter signed by Plaintiff on

October 30, 2013, in which he acknowledges that he received the October 28, 2013 letter from



                                                 6
Tyrrell informing him of the Union’s decision to expel him. (Ex. A to Tyrrell Decl., ECF No. 36-2.)

During the hearing, Plaintiff confirmed that it was his signature on the October 30, 2013 letter.

(Hr’g Tr. at 3-4.) While at one point during the hearing Plaintiff also stated that he never received

the October 28 letter (Hr’g Tr. at 16-17), he later admitted that he did. (See Hr’g Tr. at 10 (“all I

had was that one letter that they sent to me”). In any event, the assertion that he did not receive

the letter, without more, is not enough to defeat summary judgment. See Gorham-DiMaggio v.

Countrywide Home Loans, Inc., 421 F. App’x 97, 101-02 (2d Cir. 2011) (plaintiff’s contention that

she did not receive letters was “insufficient to create an issue of material fact as to whether those

letters were actually sent in light of the extensive, direct evidence produced by defendants[.]”);

see also Ramos v. SEIU Local 74 Welfare Fund, No. 01-CV-02700 (SAS), 2002 WL 519731, at *6

(S.D.N.Y. Apr. 5, 2002) (“Bare denials cannot defeat summary judgment.”) (internal citation

omitted). Thus, the Court finds that there is no genuine dispute that, at least as of October 30,

2013, Plaintiff was aware that he had been expelled from the Union.

        Following receipt of the letter notifying him of the Union’s decision, Plaintiff had thirty

days to appeal the Union’s decision to the APWU. (See Ex. A to Tyrrell Decl., ECF No. 36-2.)

Plaintiff does not allege that he attempted to pursue any internal administrative remedies. Thus,

the Court finds that the statute of limitations began to run on November 30, 2013, the date that

the Union’s decision became final.1 As such, the statute of limitations expired on November 30,




1
  Even if the limitations period began to run on or about March 1, 2014—four months after Plaintiff was
notified that he had been expelled—it would not save his claim. In that scenario, the limitations period
would have run on or about March 1, 2017 and Plaintiff did not file his claim in this Court until October
30, 2017. Nor does the Court find any other basis for equitable tolling, which requires a litigant to establish
“two elements: (a) that he has been pursuing his rights diligently, and (b) that some extraordinary
circumstance stood in his way.” Da Costa, 2009 WL 2986388, at *11 (citing Pace v. DiGuglielmo, 544 U.S.


                                                      7
2016 and Plaintiff’s claim is time-barred.

        In light of Plaintiff’s argument that he believed he remained a member of the Union

because he continued to pay dues and enjoy other benefits of membership, the Court also has

considered whether the doctrine of equitable estoppel should apply to bar Defendants from

raising a limitations defense. “The doctrine of equitable estoppel is triggered when a plaintiff

shows that ‘(1) the defendant made a definite misrepresentation of fact, and had reason to

believe that the plaintiff would rely on it; and (2) the plaintiff reasonably relied on that

misrepresentation to his detriment.’” Wall v. Constr. & Gen. Laborers’ Union, Local 230, No. 97-

CV-00942, 2004 WL 1936210, at *3 (D. Conn. Aug. 31, 2004) (quoting Buttry v. Gen. Signal Corp.,

68 F.3d 1488, 1493 (2d Cir. 1995)). However, the Court does not find that the withholding of dues

constitutes a “misrepresentation of fact” particularly given the written correspondence from the

Union regarding Plaintiff’s status, which left no doubt that he had been expelled as of October

30, 2013. Moreover, during the hearing, Defendants’ counsel represented that payroll

deductions are made by the USPS and sent to the APWU, which then remits local dues to the

local union along with a list of the approximately 5,000 members for whom dues were deducted.

(Hr’g Tr. at 6-7.) Thus, the Union was not responsible for withholding dues and could not have

misrepresented Plaintiff’s status on that basis. 2




408, 418 (2005)) (internal quotation marks omitted). Here, Plaintiff has not alleged, much less established,
either element.
2
  The Court notes that there is no dispute that Plaintiff is entitled to the money that erroneously was
withheld. (See Hr’g Tr. at 8-9.) Defendants’ counsel represented that he was authorized to offer to return
the funds that the Union received on behalf of Plaintiff, which the Court finds appropriate. (Id.)


                                                     8
                                          CONCLUSION

       Plaintiff had three years in which to challenge his expulsion from the Union and failed to

do so. He cannot do so now. Because I find that Plaintiff’s claims are time-barred, Defendants’

motion for summary judgment is GRANTED. The Clerk of Court is directed to close this case and

mail a copy of this Opinion and Order to the pro se Plaintiff.

SO ORDERED.

DATED:         New York, New York
               November 16, 2018

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                 9
